Citation Nr: 9925001	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-18 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for manic depressive 
disorder, claimed as bipolar disorder.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a comrade


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.

This case was previously before the Board in October 1997 at 
which time it was remanded for further evidentiary 
development.  Those actions have now been completed and this 
case is properly before the Board for review.

For reasons set forth below, the issue of entitlement to a 
rating in excess of 30 percent will be addressed in the 
REMAND portion of this decision.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, to 
the extent possible.

2. The veteran has a bipolar disorder that likely began 
during military service.



CONCLUSION OF LAW

A bipolar disorder was incurred during active military 
service. 38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991) in 
that his claims are plausible based upon the clinical 
evidence of record and the evidentiary assertions provided by 
the veteran that are within the competence of lay party.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); King v. Brown, 5 
Vet. App. 19 (1993).  Once it has been determined that claims 
are well grounded, VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to those 
claims.  38 U.S.C.A. § 5107.

I. Facts

In the veteran's case, service medical records are negative 
for any complaints or findings relating to PTSD, a bipolar 
disorder, or a major depressive disorder.  

The veteran filed his original claim for service connection 
for manic depression in March 1979.  At that time, he 
indicated that he was treated for his nerves in Vietnam in 
June 1968.  He also reported treatment for depression and 
paranoia in December 1968.  

Submitted in support of his claim are VA hospitalization 
records from March 1979 to April 1979 for treatment for manic 
depressive illness, circular, manic type.  The hospital 
summary reflects that he was admitted with complaints of 
depression and highs off and on for the past 10 years.  He 
described depressions lasting about 4 to 6 months, usually 
from early spring to late summer.  He indicated that he had 
first consulted a psychiatrist in 1968 for mild depression 
which lasted about 2 months.  

In September 1979, the RO denied entitlement to service 
connection for manic depressive illness; however, in the 
letter notifying the veteran of this determination, he was 
advised that his "nervous condition" was service-connected 
but less than 10 percent disabling.  

Thereafter, the veteran submitted private treatment records 
from April 1979 to October 1981, which reflect treatment for 
various disabilities including manic depression. Medical 
records of the Orange County Human Resources in 1979 reflect 
that the veteran reported by history, at that time, that he 
had had a 10-year of chronic depression.  He related that he 
had had manic episodes before but that he had never been 
given medication for such episodes.  During hospitalization, 
he provided a history of his first manic episode in 1962.  He 
indicated that his mood thereafter switched to depression.  
He described a second manic episode during 1966, when he was 
at military flight school.  He indicated that in 1968, he 
"took off" with his head "lighting up like a neon 
ballon[sic]."  During service in Vietnam he volunteered for 
"suicide" missions and had moderate paranoid ideation.  
Upon his return from Vietnam, he was "grounded" due to poor 
judgment in peer relations.  

In July 1991, the veteran sought to reopen his claim for 
entitlement to service connection for a nervous condition.  
In August 1991, the veteran clarified that he sought 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and bipolar disorder.  The veteran stated 
that his disorders were related to one another and that the 
PTSD aggravated the bipolar condition.  The veteran also 
submitted two lay statements in October 1991 and November 
1991 in support of his claims.

In February 1992, the RO determined that new and material 
evidence to reopen the claim for entitlement to service 
connection for major depressive illness had not been 
presented.  The veteran submitted additional VA outpatient 
treatment records from February 1992 to March 1992 and the RO 
continued its denial of service connection for major 
depressive illness in a June 1992 decision.

Thereafter, the veteran submitted additional VA outpatient 
treatment records from  July 1991 to February 1992 in support 
of his claims for entitlement to service connection for PTSD 
and bipolar disorder.

The veteran submitted a very detailed history of his in-
service stressors and subsequent mental health treatment in 
September 1992.  The veteran also enclosed an explanation of 
his employment history since his discharge from service.

The veteran was afforded a VA PTSD examination in October 
1992.  He recalled several stressful events and reiterated 
his experiences in Vietnam.  He described his post-service 
employment history of at least eleven jobs from 1970 to 1975.  
He stated that his last attempt to find employment was in 
1991.  The examiner noted that the veteran underwent MMPI-II 
and MCMI-II testing.  The examiner noted that the MMPI-II 
supplemental scales were more directly related to symptoms of 
PTSD than the other tests and that the veteran's results were 
significantly elevated.  After examination, the examiner's 
diagnoses included bipolar disorder, manic type by history 
and PTSD. 

The veteran also underwent VA mental disorders examination in 
November 1992.  The examiner reviewed the veteran's claims 
file prior to examination.  The veteran provided a detailed 
social, occupational, and psychiatric treatment history.  He 
described his himself as "dysfunctional" in his working and 
social relationships.  He reported a history of agoraphobia 
but denied panic attacks.  After examination, the examiner's 
diagnoses included bipolar disorder, hypomanic state and 
mixed personality traits with obsessive-compulsive and 
narcissistic qualities.  The examiner commented that his 
level of functioning was fair to poor with marked 
interpersonal difficulties and disorganization as a result of 
underlying psychiatric diagnoses.  The examiner noted that 
the veteran underwent psychological testing as well.  After 
the examination, the examiner commented that all available 
records and the examination results were consistent with a 
bipolar type disorder.  The examiner noted that it was 
difficult to make a diagnosis of PTSD due to the veteran's 
relatively high hypomanic state.  The examiner commented that 
it appeared that the veteran's symptoms appeared to 
exacerbated in the late 1960's while the veteran was serving 
in a combat zone and quite possibly may have gone undetected 
in that environment.  The VA psychologist who administered 
the psychological tests noted in a January 1993 addendum that 
he concurred with the diagnoses provided regarding PTSD.

A February 1993 addendum the November 1992 VA mental 
disorders examination, reflects the diagnoses of PTSD, 
chronic delayed type bipolar disorder, hypomanic state, mixed 
personality traits with obsessive-compulsive and narcissistic 
qualities.  

In a March 1993 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation but did not address the issue of entitlement to 
service connection for manic depressive illness.  The veteran 
filed a timely notice of disagreement in August 1993 and 
provided an additional lay statement in support of his claim. 
The RO provided a Statement of the Case on the issue of 
entitlement to an increased evaluation for service-connected 
PTSD.  The veteran perfected his appeal in April 1994 and 
requested a personal hearing before the RO.

A May 1994 statement from the veteran's VA social worker 
reflected that he lived in virtual social isolation.  The 
social worker noted that even with treatment, the veteran 
manifested residual psychiatric symptoms which caused severe 
social and industrial impairment and rendered him 
unemployable.

During his April 1995 RO, the veteran testified that his 
bipolar or manic disorder first manifested in March 1968 in 
Vietnam.  He described his duty as a helicopter aircraft 
commander.  He recalled an occasion when he overreacted, 
became very demanding, his speech raced, and his head felt 
light.  He described this as his first manic episode and 
stated that he was manic from that time forward.  He 
described himself as being more aggressive, a faster thinker, 
and quicker.  He stated that he sought treatment in service 
at Phu Bai Vietnam in the summer of 1968.  He stated that he 
was getting ready to return to the States and that he felt 
really crazy and hyper.  He stated that he was only able to 
see a line doctor and not a psychiatrist.  He stated that due 
to the short amount of time he had left in Vietnam no 
treatment was provided.  He stated that he continued to be 
manic after he returned from Vietnam and was irritable in his 
position as a flight instructor.  He stated that at the time 
of his separation on February 1970, he was experiencing manic 
depressive symptoms.  He reported that he continued to suffer 
from manic depression continually since that time.  He stated 
that his first post-service treatment was in 1979. 

Thereafter, the veteran submitted additional VA outpatient 
treatment records from June 1991 to July 1993.  The medical 
records reflect continued treatment for anxiety, bipolar 
disorder, and PTSD.

In his June 1995 decision, the Hearing Officer denied 
entitlement to service connection for manic depressive 
illness and continued the 30 percent disability evaluation 
for service-connected PTSD.

In November 1995, the veteran sought an independent medical 
examination in furtherance of his claim for service-
connection for manic depressive disorder and in furtherance 
of his claim for an increased evaluation for service-
connected PTSD.  In November 1995, the veteran's request was 
denied.

In an October 1997 Remand, the Board sought additional 
evidentiary development.  The Board requested VA psychiatric 
examination to determine the manifestations of PTSD and the 
origin of the veteran's manic depression.  The examiner was 
requested to distinguish the symptomatology associated with 
the PTSD from that associated with the manic depressive 
disorder and to indicate when the onset of the manic 
depression occurred.  The Board noted that the rating 
criteria for PTSD had changed.

Thereafter, additional VA outpatient treatment records from 
May 1993 to May 1998, which reflected continued treatment for 
bipolar disorder and PTSD were submitted.

The veteran underwent VA psychiatric examination in July 
1998.  The examiner noted that the claims file was available 
for review.  The veteran reported that his chief complaint 
was manic depression. After examination, the examiner's 
diagnoses included bipolar affective disorder-mixed and PTSD, 
continuous.  The examiner noted that he concurred with the 
previous VA examiner's findings relating to bipolar disorder 
and PTSD.  The examiner noted that the veteran distinctly met 
the criteria for both manic depression and PTSD.  He noted 
that it appeared that both the bipolar disorder and the PTSD 
began while the veteran was in service and therefore should 
be service-connected.  He further noted that the veteran had 
reported that he was unemployed due to his bipolar disorder.  
In a November 1998 addendum, the examiner noted that he was 
unable to separate the GAF scores for the service-connected 
PTSD and the nonservice-connected bipolar disorder.  He noted 
that the veteran reported that his bipolar disorder began 
during service.  Later in December 1998, the examiner 
clarified that the veteran's GAF for each of his 
disabilities, PTSD and bipolar disorder, were 70.  He noted 
that there was no medical link other than the veteran's 
reported history of when his bipolar disorder began.

In February 1999, the veteran's representative requested 
additional VA examination and claimed that the earlier July 
1998 VA examination was inadequate. The RO responded in 
February 1999 that the VA examination in July 1998 along with 
the addendum's were adequate for rating purposes.  Thereafter 
the claims file was forwarded to the Board.

Entitlement to Service Connection for Bipolar Disability

Generally speaking, in order to establish service connection 
for a disability, there must be evidence that such disability 
is related to disease or injury that either began in or was 
aggravated by service.  38 U.S.C.A. § 1131.  If a disability 
is not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b). 
Regulations also provide that service connection may be 
granted for a disease first diagnosed after service discharge 
when the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In short, a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between the current disability and injury or disease incurred 
in or aggravated by service.  Watson v. Brown, 4 Vet.App. 
309, 314 (1993).

The Board finds that, based on a review of the record, the 
veteran's claim of service connection for psychiatric 
disorder, diagnosed as a bipolar disorder, is well grounded 
within the meaning of 38 U.S.C.A. § 5107.  The Board is also 
satisfied that the evidence supports a grant of service 
connection.

As noted above, the veteran's post-service medical records 
show that he was hospitalized in 1979 for manic depression.  
In both private and VA records at that time, he reported a 
consistent 10 year history of symptoms, with cites to 
specific incidents during his service.  Moreover, the veteran 
provided three lay statements which reflect that he was 
emotionally affected by his experiences in Vietnam and that 
he changed as a result of his experiences.  Additionally, the 
veteran reported at his personal hearing and in his medical 
records that, while in service, he had periods of depression 
followed by periods of uncontrollable high energy.  The Board 
observes that controlling law provides that lay persons are 
competent to provide testimony regarding the occurrence of 
observable in-service events or injuries.  They are also 
competent to describe symptoms and the duration thereof. 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Additionally, the claims file contains medical evidence 
documenting a current diagnosis of a bipolar disorder.  The 
July 1998 VA examiner noted that the veteran's bipolar 
disorder began while the veteran was in service.  The 
examiner attempted to clarify for the RO in December 1998 his 
determination and stated that there was no medical link other 
than the veteran's historical reporting which related his 
bipolar disorder to service.  However, the Board notes that 
the examiner's original opinion regarding a nexus between the 
present bipolar disorder and service is consistent with the 
veteran's history and the evidence found in the record on 
appeal.  The veteran has consistently described episodes of 
psychiatric symptoms beginning in the 1960's.  

Accordingly, the Board observes that none of the evidence of 
record serves to rebut the July 1998 VA examiner's initial 
opinion that the veteran's current psychiatric disorder began 
in military service.  Consequently, the Board finds that the 
evidence, both positive and negative, is at least in 
equipoise.  Under such circumstances, and granting the 
veteran the benefit of doubt, the Board concludes that the 
evidence supports a grant of service connection for a bipolar 
disorder.  Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); 
Hensley v. Brown, 5 Vet.App. 155 (1993); 38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a bipolar disorder is granted.


REMAND

In light of the action above, service connection is now in 
effect for both PTSD and bipolar disorder.  These disorders 
are both rated under the same criteria.  Moreover, as noted 
on the 1998 VA examination, many elements of these disorders 
overlap.  Moreover, the veteran has claimed that he has been 
unable to work because he cannot keep a job due to his 
depression.  While there are several reports of the veteran 
being unemployable due to his psychiatric disorders, the most 
recent examination indicates that he has a GAF of 70, which 
does not appear to reflect the same level of impairment.  

The issue of the propriety of the rating to be assigned for 
the veteran's bipolar disorder is inextricably intertwined 
with that of entitlement to an increased rating for PTSD.  In 
light of the intertwining of these issues, the Board is of 
the opinion that the case should be REMANDED for the 
following action:

The RO should take appropriate 
adjudicative action with regard to the 
grant of service connection for bipolar 
disorder.  In this regard, this action 
will necessarily require review of the 
evaluation assigned for the veteran's 
previously service-connected PTSD.  If 
deemed appropriate, the RO should 
consider any indicated development, 
including further examination of the 
veteran to determine the effect of his 
psychiatric disorders on his 
employability.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
V. L. Jordan 	
	Member, Board of Veterans' Appeals



 

